DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wilber (US 2013/0270413).
With respect to claim 1, Wilber teaches a phone stand comprising a foldable phone support comprising: a flat template suitable to be assembled (such as simply by folding) into 3-dimensional phone support structure; wherein the assembled 3-dimensional phone support structure (figures 1 an 3-4) comprises: a base portion (69); and a back portion extending upward from a rear (figure 1, Nos. 76, 79, 81)  of the base portion (see [0037-0041]).  
With respect to claim 2, Wilber also teaches that wherein: the back portion of the base portion is contiguous with the upwardly-extending back portion of the support (figure 1, Nos. 76, 79, 81).  
With respect to claims 3-4, Wilber also teaches that  wherein: the base portion has a left side panel, a "flap" extension of the left side portion, a right side panel, a "flap" extension of the right side portion which, when folded and assembled, may be joined to the flap extension of the left side portion to form a front of the base portion (figures 8 and 12).  
With respect to claims 4-5, Wilber also teaches that the flaps are joined by overlapping, and stapling (see the base portion extending from both sides in figure 1).  
With respect to claim 5, Wilber teaches that  wherein: one flap has a slit, and the other flap has a tongue which can be releasable inserted into the slit (figures 2-3, No. 15).  
With respect to claim 6, Wilber also teaches that wherein: on flap has a slit extending downward from a top edge thereof, and the other flap has a slit extending upward from a bottom edge thereof (figure 12). 
With respect to claim 7, Wilber teaches that wherein the top edge of base portion is wavy (see the wavy in figure 8).  
With respect to claims 8-12, Wilber also teaches that the support is three-sided, having two side panels which are joined with each other at their back edges thereof  
10. The phone support of claim 1, wherein: the back portion is inclined towards the back and having two side panel and the support is four-sided, having two side panels which are joined with each other at their back edges, via the intermediary of a back panel (figure 12 and its corresponding text). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wilber. With respect to claim 14-20, although Wilber does not specifically recite the panel of a box, such as a cereal box panel of a box, such as a cereal box or on a panel of a box, such as a cereal box or the establishment such as Safeway or Home depot or Office max). However the above intended used limitations would have been considered well known in the art. Therefore, it would have been considered obvious to one skill in the art in order to offer better flexibility so that the Wilber phone stand can be stored in. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Loudon teaches a two lap bendable stand for holding a small phone device.
Liou teaches a portable electronic device stand which permits its easy folding into an adjustable stand.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH C LE whose telephone number is (571)272-5027. The examiner can normally be reached 7:30 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THANH C. LE
Examiner
Art Unit 2646






/THANH C LE/Primary Examiner, Art Unit 2646                                                                                                                                                                                                        8/18/2022